DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saunders et al. (US 2008/0245604 A1; hereinafter Saunders).
Regarding claim 1, Saunders discloses an exhaust unit [130] comprising: a housing  [134, 136] comprising: a feed inlet [138]; and a discharge outlet [158], the housing [134, 136] being configured such that an exhaust gas of an internal combustion engine [20] is introduced from the feed inlet [138], and the exhaust gas is discharged from the discharge outlet [138]; a wall member [152, 154] disposed in the housing [134, 136], and forms a cylindrical flow path [150, 155] that guides a flow of the exhaust gas introduced from the feed inlet [138] to curve along an outer circumference of an interior of the housing [134, 136]; a catalyst [169, 170] disposed in the flow path [150, 155]; and a muffler chamber [146] communicating with the flow path [150, 155] in a downstream side of the catalyst in the flow path [150, 155], wherein the wall member [152, 154] serves as a part of a wall that defines an inside and an outside of the muffler chamber [146] (paragraphs 0032-0041 and Figure 5). 
Regarding claim 5, Saunders discloses the exhaust unit according to claim 1, wherein the discharge outlet [158] is oriented in a direction intersecting with the flow path [150, 155] (paragraphs 0034, 0036, 0039, and Figure 5).
Regarding claim 6, Saunders discloses the exhaust unit according to claim 1, further comprising a heat exchanger [160] disposed in the flow path [150, 155] and configured to cool the exhaust gas (paragraphs 0033-0035, 0038, and Figure 5; wherein air entering through air inlet port [162] inherently cools exhaust gas when ambient air temp is lower than exhaust gas temperature).
Regarding claim 7, Saunders discloses the exhaust unit according to claim 6, further comprising an exhaust gas removal outlet (see exhaust flow [D] through outlet of flow path [150, 155] into second chamber [146] in Figure 5) disposed in a downstream side of the heat exchanger [160] in the flow path [150, 155], the exhaust gas removal outlet being an exit of the exhaust gas different from the discharge outlet [158] (paragraphs 0034, 0037, 0039, and Figure 5).
Regarding claim 8, Saunders discloses the exhaust unit according to claim 6, wherein the heat exchanger [160] (specifically see aperture [162]) is disposed in a portion of the outer circumference of the interior of the housing [134, 136], the portion being located in a bottom side in a vertical direction when the exhaust unit [130] is used (paragraphs 0034-0035 and Figure 5; wherein muffler [130] .
Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger et al. (US 5,996,732; hereinafter Burger).
Regarding claim 1, Burger discloses an exhaust unit [1] comprising: a housing [2] comprising: a feed inlet [20]; and a discharge outlet [21], the housing [2] being configured such that an exhaust gas of an internal combustion engine is introduced from the feed inlet [20], and the exhaust gas is discharged from the discharge outlet [21]; a wall member [11, 12] disposed in the housing [2], and forms a cylindrical flow path [10] that guides a flow of the exhaust gas introduced from the feed inlet [20] to curve (see [28, 29, 29’, 28’]) along an outer circumference of an interior of the housing [2]; a catalyst [35, 36, or 38] disposed in the flow path [10]; and a muffler chamber [9”] communicating with the flow path [10] in a downstream side of the catalyst [35, 36, or 38] in the flow path [10], wherein the wall member [11, 12] serves as a part of a wall that defines an inside and an outside of the muffler chamber [9”] (col. 2 lines 31-44, col. 3 line 14 - col. 4 line 30, and Figures 1-4).
Regarding claim 2, Burger discloses the exhaust unit according to claim 1, wherein the wall member [11, 12] (specifically first sheet metal member [11]) and an outer wall [3] (specifically annular collar [19]) of the housing [2] form the flow path [10] (col. 3 lines 44-59 and Figure 1).
Regarding claim 5, Burger discloses the exhaust unit according to claim 1, wherein the discharge outlet [21] is oriented in a direction intersecting with the flow path [10] (Figure 1; specifically see orientation of end portion [18] of flow channel [10] which is perpendicular to orientation of tube [23] having exhaust gas outlet [21]).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the combination including a plate member disposed between the first member and the second member in a standing manner, the plate member being in contact with the slope portion and the wall member, being interposed between the first member and the second member, and thereby transmitting a pressing force received from the slope portion to the wall member in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Edholm (US 2010/0011752 A1) and Andersson et al. which further disclose a state of the art for catalytic mufflers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746